                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

HARRISON FRANKLIN,

                              Plaintiff,                                     ORDER
       v.
                                                                          18-cv-381-wmc
MICHAEL DITTMAN, et al.,

                              Defendants.


       In response to the parties’ diverging version of events in previous submissions,

the court directed defendants to provide evidentiary answers, if possible, to seven

questions regarding plaintiff’s access to and receipt of his insulin, carvedilol, and

gabapentin. 1 (See dkt. #26 at 1-2.) This opinion summarizes the evidence provided

by defendants and outlines the next steps following the court’s telephonic scheduling

conference on April 10, 2019.



I. Blood Sugar Monitoring and Insulin

       Franklin declared that after December 17, 2018, he has had trouble receiving

his timely doses of insulin because he is not let out of his cell to go to the HSU in

accordance with a new policy. (Dkt. #25 at ¶ 6.) Generally, he alleges that following

the court’s December 14, 2018 order, he “has had consistent problems with defendants


1
  The court also asked about the existence of video recordings showing the administration of
medicine and monitoring of plaintiff’s diabetes or related movements and documentation
concerning plaintiff’s occasional missed dose of Lantus as noted in the original Labby declaration.
(Dkt. #26 at 2.) Hodge avers that “Columbia does not preserve video when an inmate leaves or
enters his cell or during the administration of medicine” and that Columbia’s nursing staff “does
not monitor Franklin’s medication as his medication is provided on [keep on person] basis.” (Dkt.
#32 at ¶¶ 12-13.)
refusing to give him his insulin and pain medication.” 2 (Id. at ¶ 8.) More specifically,

he identified a number of incidents in which he was denied his insulin outright, not

given it in a timely manner, or not permitted to go to HSU under the new policy. (See

id. at ¶ 10.)      Accordingly, the first two questions that the court posed involved

documentation showing that: (1) “plaintiff was regularly let out of his cell to go to HSU

to check his blood sugar and take his insulin between December 17, 2018 and the mid-

January lockdown”; and (2) “plaintiff regularly received his insulin during the

lockdown in mid-January.” (Dkt. #26 at 1.)

         In response, defendants submitted plaintiff’s January 2019 diabetic log, which

includes Franklin’s morning and evening blood sugar readings and units of insulin

taken. (Dkt. #32-1 at 2.) Generally, this log reflects two blood sugar readings and two

or three doses of insulin per day. However, this log arguably provides documentary

support for some of plaintiff’s concerns, either directly or by inference:

    Reported Incident                                 Support
                                                      On January 2, 2019, Franklin’s evening
    On January 2, 2019, defendant Fabry               blood sugar reading was 335, even
    and non-defendant Cascade refused to let          though he took the same morning doses
    Franklin out of his cell to get his insulin       as the day before (on which he had an
    at 3:30 p.m. (Dkt. #25 at ¶ 10f.)                 evening blood sugar reading of 162).
                                                      (Dkt. #32-1 at 2.)

                                                      On January 3, 2019, the log has no blood
                                                      sugar reading or insulin dosage at night.


2
  Franklin contends that Dr. Labby was going to “explain[] to Defendants the importance of
Plaintiff receiving his medication on a regular basis” but that she “fail[ed] to do anything of
substance.” (Dkt. #25 at ¶ 8.)

                                                  2
                                                    (Id.)
                                                    Franklin’s evening blood sugar reading
 On January 11, 2019, defendant Fabry               was 429 on January 11; that morning his
 and non-defendant Cascade refused to let           reading was 73 and he took the same
 Franklin out of his cell to get his insulin        morning insulin dose (50L, 8R). (Dkt.
 at 3:30 p.m. (Dkt. #25 at ¶ 10g.)                  #32-1 at 2.)
                                                    The log has a note “refused to give me
 On January 14, 2019, at around 2:30 or             insulin” on January 14, 2019. (Dkt.
 3 p.m., non-defendant CO Oregon                    #32-1 at 2.) There is a nursing narrative
 refused to discuss Franklin’s insulin              note, which states:
 because she did not have time. When she
 returned around 7 p.m., she said she               During HS medication, offender brought
 would call HSU. At 8:45, she returned              to nurse’s attention that he had not
 with a male nurse; Oregon told Franklin            received his insulin. Nurse informed
 that he would not get his insulin because          offender that glucometer was on unit and
 he had failed to force her to give it to him       that custody would be passing them out,
 earlier. The male nurse said the insulin           and that the nurse would review his chart
 had been sent to the unit in the afternoon         to be sure it was ordered correctly.
 and detailed who was supposed to get               Offender began to argue with staff and
 what medication when. (Id. at ¶ 10h.)              become bel[l]iger[e]nt cursing at both
                                                    officer and nurse.       Due to volatile
                                                    response, officer instructed nurse off the
                                                    tier and medication was marked as refusal
                                                    due to offender’s behavior.

                                                    (Id. at 3.)

Additionally, the log shows that Franklin received no insulin all day on January 8 and

no insulin on the evenings of January 9 and 30.

      On the other hand, some of plaintiff’s allegations are arguably contradicted by

the contemporaneous diabetic log, or at least are not supported. For instance, plaintiff

alleged that on January 15, 2019, he was denied his timely afternoon insulin despite

specifically asking a male nurse for it, because the nurse claimed that Franklin “cussed”

                                                3
at him, which was considered a refusal. (Id. at ¶ 10i.) On January 15, the log shows

that Franklin had a glucose reading of 206 and took 50 units of long-acting insulin.

(Dkt. #32-1 at 2.) 3

       Moreover, the court explicitly directed Franklin to “maintain a careful, written

log of his blood sugar, noting the date, time and blood sugar reading . . . each time he

checks his sugar, as well as a contemporaneous written record of when receives each

medication,” and to submit his log to the court at the end of February. (Dkt. #26 at 2.)

Instead of submitting a log, plaintiff provided another declaration contending that he

“is still having problems getting his insulin at prescribed times,” which caused his failure

to take a “fasting reading in quite some time.” 4 (Dkt. #36 at ¶ 6.) He further claims

that CCI is still failing to take him out of his cell for his timely doses of insulin. 5 (Id.

at ¶ 8.)

       Following a second order directing him to provide his February blood sugar log

(and other materials) on April 1, plaintiff submitted his blood sugar logs for February,

March and the start of April. (Dkt. #39 at 1-3.) These logs generally show two blood




3
 Presumably addressing this mid-January 2019 incident, Franklin later contended that defendants’
explanation that he was denied insulin because he cussed at an officer is “a blatant lie,” which can
be dispelled by the testimony of Officer Cole, adding that “defendants don’t even have the correct
date.” (Dkt. #36 at ¶ 9; see also dkt. #25 at ¶ 10i.)

4
 Plaintiff also contends he could not “answer the pleadings” because defendants were “intentionally
with-holding [his] stamped envelopes,” which his family purchased at the end of February but only
received on March 13. (Dkt. #36 at ¶ 2.)

5
  He also adds that “CCI is still giving people the wrong insulin.” (Id. at ¶ 8.) However, Franklin
is the only plaintiff before the court and, therefore, the focus of the court’s inquiry.

                                                 4
sugar readings each day, with a few notable exceptions. In early February, plaintiff has

no readings for four and a half days (id. at 3), which plaintiff explained during the

telephonic scheduling conference was due to his being sick during this period. In early

March, Franklin also noted that CCI “refused to send me down” in the morning, and

there are two days when he did not receive any evening insulin or test his blood sugar.

(Id. at 1.) Finally, as discussed at the telephonic scheduling conference, plaintiff noted

that throughout March his morning blood sugar readings were taken after he already

ate breakfast, challenging their usefulness. (See id. (noting morning readings were

“[a]fter breakfast”).)

       At this point, plaintiff’s main complaint is that he is not provided the

opportunity to check his blood sugar as prescribed at 6:30 a.m., but rather is routinely

allowed to check it only after breakfast around 8:30 a.m. He also complains that his

afternoon reading and insulin are sporadically delayed. Defense counsel represented

that her understanding was that the delays in plaintiff’s receipt of insulin were caused

by his behavior, not by a systemic problem. As the court noted during the telephonic

scheduling conference and will be addressed in more detail below, this dispute, in

particular, necessitates an evidentiary hearing on plaintiff’s motion for preliminary

injunction.

       On the telephone, the court again directed plaintiff to record the time, in

addition to the date, of his glucose readings on an ongoing basis. Based on plaintiff’s

representation that his accucheck machine records the date and time of reading, and


                                            5
defendant’s representation the Assure Prism software lacks a history download feature

(see dkt. #22 at ¶ 10), the court directed Attorney Rakvic-Farr to provide a log of the

readings from January 1, 2019, or the earliest reading saved, whichever is later. 6



II. A1c Reading of 8.1

       Next, the court asked what information plaintiff’s A1c reading of 8.1 provides.

(Dkt. #26 at 1.) Dr. Labby opined that this reading “reflects moderately acceptable

control,” so that plaintiff’s “risk of chronic complications associated with diabetes is

moderate,” explaining that:

              An A1c of 8.1% reflects an average blood glucose level of
              185 mg/dl (in non-diabetics the average sugar level should
              be around 120 mg/dl or less). In general, the higher the
              average blood glucose level, the faster and more severe that
              the chronic complications of diabetes can occur. Ideal
              diabetic control leads to an A1c level of 7% or less.
              Undiagnosed or completely noncompliant diabetics can
              have A1cs at 12-13%.

(Dkt. #33 at ¶¶ 6-7.) An A1c reflects a person’s “average blood sugar level for the past

two to three months” by “measur[ing] what percentage of [the patient’s] hemoglobin

. . . is coated with sugar.” A1C Test, Mayo Clinic, https://www.mayoclinic.org/tests-

procedures/a1c-test/about/pac-20384643.

       While this would suggest that Franklin’s diabetes is being reasonably managed

by Columbia’s HSU, the wide range of his actual readings would appear reason for



6
  Because the software apparently only retains the last 500 readings, defendants would be well
served to retain an ongoing record of any earlier readings as well, whether or not Franklin has
formally requested them.

                                              6
concern, particularly when they seem to coincide with failed insulin deliveries. In

January, Franklin’s glucose readings ranged from a low of 62 to a high of 475. (Dkt.

#32-1 at 2.) Throughout January, he averaged a glucose reading of approximately 137

in the mornings, and approximately 211 in the evenings. In February, his glucose

readings ranged from a low of 62 to a high of 427. (Dkt. #39 at 3.) In the morning,

he averaged a glucose reading of approximately 112 and approximately 228 at night.

In March, his glucose ranged from a low of 70 to a high of 300. (Id. at 1.) In the

mornings, his glucose readings averaged approximately 127 and, in the evenings,

approximately 178. 7      Consistent with plaintiff’s concession during the telephonic

hearing that the situation has improved, overall it seems his diabetes is more recently

better controlled, yet spikes in his blood sugar remain.



III.    Carvedilol

       The court further asked about documentation demonstrating that Franklin

regularly received his prescribed carvedilol in November 2018, after plaintiff alleged

that he had not received the medication for the entire month. (Dkt. #26 at 1; dkt.

#25 at ¶ 10j.) Defendants submitted plaintiff’s patient medication profile, which

shows that Dr. Syed originally ordered a 37.5 mg dose of “carvidol” on October 30,




7
 In the record there is an earlier partial diabetic log from June and July 2018. (See dkt. #22-1 at
21.) At that time, his blood sugar ranged from 70 to 325. (Id.) Franklin’s morning glucose readings
averaged approximately 96 and his evening glucose averaged approximately 214. (Id.)


                                                7
2018. 8 (Dkt. #32-1 at 1.) The medication profile specifies that Franklin was supposed

to take one tablet twice a day and that the medication should be stopped on October

30, 2019. (Id.) The profile shows that the carvedilol was refilled as follows:

    Refill Date      10/30/2018           11/5/2018            11/21/18             11/27/2018

    Quantity         21                   120 or 20 9          60                   180

    Dose             37.5                 12.5                 12.5                 12.5

    Prescription     10.5 days            20 days 11           10 days              30 days
    Length 10

(See dkt. #32-1 at 1.) Hodge also reports that this medication was provided to Franklin

as a “Keep on Person” drug. (Dkt. #32 at ¶ 7.) The refill history indicates that he was

not denied carvedilol for the month of November; rather, it would seem that he had

sufficient -- if not surplus -- tablets for the entire month. However, if Hodge’s reading

is correct, and the November 5, 2018, refill only provided 20 tablets, then he was

without any tablets for approximately ten days between November 11 and November


8
   Carvidol’s generic name appears to be carvedilol.            See Carvidol Tablet, TabletWise,
https://www.tabletwise.com/saudiarabia/carvidol-tablet

9
  Angela Hodge reads this profile as reporting 20 tablets were ordered on November 5, 2018;
however, there appears to be a “1” before the 20, suggesting 120 tablets were ordered. (Dkt. #32-
1 at 1.)

10
  The court calculated how many days’ worth of medication would be provided by the refill, based
on the prescription of 37.5 mg twice a day. Accordingly, plaintiff would need to take three 12.5
mg tablets at a time to get a full dose, or six tablets a day. During the telephonic scheduling
conference, plaintiff confirmed that he takes six pills per day

11
   If this refill only contained 20 tablets, this would only be 3.33 days, which would indicate that
he did not have enough tablets because his first prescription would have been sufficient through
half the day on November 8. Three days later is November 11, which is ten days before the next
refill.

                                                 8
21, 2018.

        In his most recent declaration, plaintiff claims that he was denied his carvedilol

“for the month of October.” (Dkt. #36 at ¶ 7.) According to earlier medication

profiles, Franklin’s carvedilol was refilled as follows:

 Refill Date          7/4/2018   7/30/2018        8/8/2018      8/31/2018      9/2/2018

 Quantity             120        120              120           120            120

 Dose                 37.5       12.5             12.5          12.5           12.5

 Prescription         60 days    20 days          20 days       20 days        20 days
 Length

(See dkt. #22-1 at 39.) Accordingly, after July 4, 2018, plaintiff would have had sufficient

carvedilol for 140 days. Put another way, he should have had sufficient pills to last him

until November 21, 2018. Franklin reported that he is now provided a 10-day supply of

60 pills at a time.

        During the telephonic scheduling conference, plaintiff acknowledged that in the

past month or so his receipt of carvedilol had improved. He explained that the last time

he had difficulty receiving this medication was in the end of November, and he has had no

problems recently. As the court explained on the call, as long as plaintiff continues to

receive his carvedilol timely, the court is less inclined to investigate this at length during

the evidentiary hearing, although plaintiff will be permitted to address it, and the state

defendants may present evidence showing that plaintiff regularly received his carvedilol

timely even before this reported improvement.




                                              9
IV.     Gabapentin

       Finally, the court asked for documentation concerning Franklin’s receipt of

gabapentin since December 2018. (Dkt. #26 at 2.) Defendants submitted the “MAR

Summaries,” which show when and how much gabapentin was given between

December 3, 2018, and February 10, 2019. (Dkt. #32-1 at 4-87.)

       Most days, plaintiff received two or three 600 mg doses of gabapentin. Franklin

complains that on December 26, he was denied his gabapentin. (Dkt. #25 at ¶ 10c.)

The electronic record shows that he received 600 mg at 7:05 a.m. and another 600 mg

at 10:28 a.m., but a third dose was “refused” at 10:03 p.m. (Dkt. #32-1 at 30.) This

appears to have resulted in him going almost 22 hours without gabapentin.                    The

document identifies other days of missed gabapentin doses, as summarized below:


                      Date           Doses Received       Doses
                                                          “Refused

                      12/9/2018  12:34 p.m.               12:16 p.m.
                                 7:07 p.m.
                      12/14/2018 6:37 a.m.                12:45 p.m.
                                 11:50 a.m.
                      12/15/2018 12:14 p.m. 12            7:35 a.m.
                                 7:21 p.m.                8:31 a.m.

                      12/22/2018 7:09 a.m.                9:21 p.m.
                                 11:55 a.m.
                                 8:43 p.m.
                      1/8/2019   11:39 a.m. 13            7:27 a.m.

12
  Because of the doses missed on December 14-15, plaintiff went nearly 24 hours without
gabapentin.

13
  Before receiving a dose of gabapentin at 11:39 a.m. on January 8, 2019, Franklin’s last dose was
at 11:42 a.m. on January 7.

                                               10
                                        7:51 p.m.            8:48 p.m.

                         1/10/2019      6:54 a.m.            7:31 a.m.
                                        11:32 a.m.
                                        7:28 p.m.
                         1/15/2019      7:22 a.m.            7:29 a.m. 14
                                                             12:40 p.m.

                         1/17/2019      3:28 p.m. 15         5:30 a.m.
                                                             10:27 p.m. 16

                         1/22/2019      7:58 a.m.            9:35 p.m.
                                        12:13 p.m.
                         1/23/2019      8:50 a.m.            1:25 p.m.
                                        8:40 pm.
                         1/24/2019      9:07 a.m.            12:27 p.m. 17
                                        9:54 p.m.
                         1/27/2019      7:54 a.m.            2:47 p.m.
                                        12:09 p.m.
                                        7:23 pm.
                         1/31/2019      8:14 a.m.            8:06 p.m.
                                        12:05 p.m.

Accordingly, even on days where plaintiff was marked as having “refused” his

gabapentin, he still generally received some medication. Further, some of the refusals

are negated by similarly timed medication purportedly provided.

          At the telephonic scheduling hearing, plaintiff represented that he has “no

complaints” presently about his gabapentin because defendants are providing it to him


14
     Instead of saying “refused,” the annotation states “not done: late chart.” (Dkt. #32-1 at 54.)

15
  Before Franklin received gabapentin at 3:28 p.m. on January 17, his last dose was at 11:15 a.m.
on January 16. His next does was at 12:37 p.m. on January 18.

16
  These doses were not done because “meds accepted by inmate on lockdown.” (See dkt. #32-1 at
58.)

17
  On January 24, there is an annotation that the medication was “Not Done: given @12:27,” but
this note lacks the dosage purportedly given. (See dkt. #32-1 at 66.)

                                                  11
consistent with his doctor’s orders. Accordingly, the evidentiary hearing will not address

plaintiff’s access to gabapentin.



V. Next Steps

       As outlined above, there remain disputes of fact that may justify the entry of a

preliminary injunction, at least as to plaintiff’s timely blood sugar monitoring and

access to insulin. Accordingly, an evidentiary hearing is necessary. The main focus of

the hearing will be the necessity of permitting and the failure to permit plaintiff to

check his blood sugar at 6:30 a.m., as well as the substantial fluctuation of his recorded

blood sugars in the evenings, which may correspond with delayed or denied insulin.

The hearing may also address whether preliminary relief is necessary regarding

plaintiff’s access to carvedilol.

       Because of the concern that plaintiff’s diabetic management is still being

interfered with, the court would like to schedule an evidentiary hearing via video

conference sooner rather than later. Ideally, this hearing would be held within two

weeks of the telephonic scheduling conference, but also a week following receipt of

plaintiff’s more detailed glucose monitoring log from defendants. If defense counsel

for the state defendants will require more time to produce the glucose log, she should

provide a written status report within five days.

       Finally, plaintiff alleges that he “is being threatened with transfer to Stanl[e]y

or Jackson as punishment for his continued attempts to bring this stuff to the attention

of the court.” (Dkt. #36 at ¶ 10.) If that were true, the court would grant plaintiff

                                           12
leave to amend his complaint to add this alleged retaliation. Attorney Rakvic-Farr is

directed to investigate and promptly report to the court if there are plans to transfer

plaintiff in the next few months.



                                       ORDER

      IT IS ORDERED that:

      1) Attorney Rakvic-Farr is directed to provide the court with a log of plaintiff’s
         Assure Prism readings as detailed above on or before Wednesday April 17,
         2019, or provide a written status report as to when it will be provided.
         Within seven days of receipt, the court will hold an evidentiary hearing by
         video conference on plaintiff’s motion for a preliminary injunction.

      2) Going forward, plaintiff is again directed to maintain a careful, written log of
         his blood sugar, noting the date, time, and blood sugar reading from his blood
         glucose meter each time he checks his sugar. He should also provide this
         updated log to the court and opposing counsel before the evidentiary hearing.

      3) Attorney Rakvic-Farr is directed to report promptly to the court any plans to
         transfer plaintiff away from CCI in the next few months.

      4) The clerk’s office is directed to schedule a preliminary pretrial conference
         with Magistrate Judge Crocker in the regular course.

      Entered this 12th day of April, 2019.

                                        BY THE COURT:

                                        /s/
                                        __________________________________
                                        WILLIAM M. CONLEY
                                        District Judge




                                          13
